                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

AMTRUST INTERNATIONAL                              )
UNDERWRITERS LIMITED,                              )
                                                   )
                      Plaintiff,                   )
                                                   )      Case No. 18-09019-CV-W-ODS
vs.                                                )
                                                   )
JERALD S. ENSLEIN, in his capacity as              )
Chapter 7 Trustee for Xurex, Inc., et al.,         )
                                                   )
                      Defendants.                  )


          ORDER AND OPINION (1) GRANTING PLAINTIFF’S MOTION FOR
          PARTIAL SUMMARY JUDGMENT, AND (2) DENYING DEFENDANT
           JERALD ENSLEIN’S MOTION FOR LEAVE TO FILE SUR-REPLY
       Pending are Plaintiff AmTrust International Underwriters Limited’s Motion for
Partial Summary Judgment, and Defendant Jerald Enslein’s Motion for Leave to File
Sur-Reply. Docs. #78, 88. For the following reasons, Plaintiff’s Motion for Partial
Summary Judgment is granted, and Enslein’s Motion for Leave to File Sur-Reply is
denied.


                                        I.    BACKGROUND
                                   A.        Xurex’s Bankruptcy
       On October 17, 2014, Xurex, Inc. filed a voluntary Chapter 7 petition for
bankruptcy in the United States District Court for the Western District of Missouri. No.
14-43536-drd. Jerald Enslein was appointed to serve as trustee in the Xurex
bankruptcy case. In March 2016, Enslein sent litigation hold letters to, among others,
Xurex, DuraSeal Holdings S.r.L., DuraSeal Pipe Coatings Company LLC, and Joe
Johnston informing them that they were being investigated and would likely be the
subject of litigation. On August 31, 2016, Enslein, as trustee for Xurex, filed an
adversary proceeding in the bankruptcy case. Adv. Proc. No. 16-4103.
                                B.     Enslein Lawsuit1
      In October 2016, Enslein asked the District Court to withdraw the reference of the
adversary proceeding to the Bankruptcy Court. No. 16-9020 (Doc. #1). The Honorable
Howard F. Sachs granted Enslein’s request in April 2017 and withdrew the reference.
Id. (Doc. #5) (hereinafter, “Enslein Lawsuit”). In May 2017, the matter was transferred
to the undersigned, who has presided over the matter since then.
      In the Enslein Lawsuit, statutory and common law claims are brought against
Giacomo Di Mase, Leonard Kaiser, Tristam2 Jensvold, Steve McKeon, Lee Kraus, Jose
Di Mase, DuraSeal Pipe Coatings Company LLC, DuraSeal Holdings S.r.L., Joe
Johnston, Dietmar Rose, and Robert Olson. Id. (Doc. #1-2). Enslein contends
Giacomo Di Mase, Kaiser, Jensvold, McKeon, Johnston, Rose, Olson, and others were
members of Xurex’s Board of Directors when the actions giving rise to the lawsuit
occurred. Id. (Doc. #1-2, ¶¶ 11-16, 20-22). According to Enslein, Defendants breached
agreements executed in 2010 and 2012; breached the covenant of good faith and fair
dealing when executing the agreements; misappropriated Xurex’s trade secrets;
conspired to commit unlawful acts, causing Xurex to execute an agreement in
September 2014; breached their fiduciary duties by causing Xurex to, among other
things, execute the September 2014 agreement; and fraudulently transferred assets in
connection with the September 2014 agreement. Id. (Doc. #1-2, ¶¶ 178-240). In
August 2018, Enslein amended his complaint to include claims against another
corporate entity (HDI, Holding Development Investment, S.A.) and revise and
supplement the claims and allegations against the other Defendants. Doc. #243.


                                  C.      This Lawsuit
      This matter concerns a directors and officers liability insurance policy Plaintiff
issued to Xurex, and whether that policy requires Plaintiff to defend and indemnify
certain Defendants in the Enslein Lawsuit.




1
  For a more detailed description of the Enslein Lawsuit, see No. 16-9020 (Doc. #434).
2
  It is unclear if Jensvold’s name is “Tristram” or “Tristam” because both have been used
in the Enslein Lawsuit. The Complaint uses “Tristam,” so the Court does the same.

                                             2
                        (1)    Xurex’s Application for Insurance
       In May 2014, Kaiser, Xurex’s then-President and CEO, executed an application
for insurance. The following paragraph appears at the top of the application’s first page:
       NOTICE: THE POLICY [FOR] WHICH YOU ARE APPLYING IS A
       CLAIMS-MADE POLICY. THE POLICY COVERS ONLY CLAIMS FIRST
       MADE AGAINST THE INSUREDS DURING THE POLICY PERIOD OR,
       IF ELECTED, THE EXTENDED REPORTING PERIOD, SUBJECT TO
       THE POLICY PROVISIONS. DEFENSE COSTS ARE APPLIED
       AGAINST THE APPLICABLE RETENTIONS. DEFENSE COSTS
       REDUCE AND MAY EXHAUST THE APPLICABLE LIMITS OF
       LIABILITY. THE INSURER IS NOT LIABLE FOR ANY LOSS, WHICH
       INCLUDES DEFENSE COSTS, IN EXCESS [OF] THE APPLICABLE
       LIMITS Of LIABILITY.
Doc. #79-4, at 2.3

                         (2)    Relevant Portions of the Policy
       Plaintiff issued a directors and officers policy (“the policy”) to Xurex for the period
of June 1, 2014, to June 1, 2015, with a liability limit of $1,000,000. Doc. #79-3, at 3.
The policy begins with “General Declarations.” The first paragraph in the “General
Declarations” provides the following:
       NOTICES: THIS POLICY PROVIDES CLAIMS-MADE COVERAGE.
       SUCH COVERAGE IS LIMITED TO LIABILITY FOR (I)CLAIMS FIRST
       MADE AGAINST INSUREDS DURING THE POLICY PERIOD OR, IF
       APPLICABLE, THE EXTENDED REPORTING PERIOD, AND (II)OTHER
       MATTERS, CIRCUMSTANCES OR WRONGFUL ACTS FIRST
       OCCURRING DURING THE POLICY PERIOD AND COVERED UNDER
       THIS POLICY. COVERAGE UNDER THIS POLICY IS CONDITIONED
       UPON NOTICE BEING TIMELY PROVIDED TO THE INSURER AS
       REQUIRED UNDER SECTION VI. OF THE GENERAL TERMS AND
       CONDITIONS. ANY COVERED DEFENSE COSTS, AND
       INVESTIGATION COSTS SHALL REDUCE THE LIMITS OF LIABILITY
       AVAILABLE TO PAY JUDGMENTS OR SETTLEMENTS, AND MAY BE
       APPLIED AGAINST THE RETENTION AMOUNT. EXCEPT AS
       EXPRESSLY PROVIDED FOR IN THE EMPLOYMENT PRACTICES
       LIABILITY COVERAGE ELEMENT AND THE FIDUCIARY LIABILITY
       COVERAGE ELEMENT, THE INSURER DOES NOT ASSUME ANY
       DUTY TO DEFEND. PLEASE READ THIS POLICY CAREFULLY AND

3
  Page references relate to the pagination applied by the Court’s CM/ECF system when
a document is filed by a party. In addition, the Court, unless otherwise noted, quotes
the policy language and uses the same capitalization and emphasis in the policy.

                                              3
       REVIEW ITS COVERAGE WITH YOUR INSURANCE AGENT OR
       BROKER.
Doc. #79-3, at 3. The “General Terms and Conditions,” which are “a part” of the policy
and to which the insured agrees, include, inter alia, “Terms and Conditions,”
“Definitions,” and “Reporting and Notice” provisions. Id. at 5-11.
       I. TERMS AND CONDITIONS
       In addition to the terms and conditions set forth in these General Terms
       and Conditions, the terms and conditions of each Coverage Element
       shall apply to, and only to that particular Coverage Element and in no
       way shall be construed to apply to any other Coverage Element. If any
       provision of the General Terms and Conditions is inconsistent or in conflict
       with terms and conditions of any Coverage Element, the terms and
       conditions of such Coverage Element shall control for purposes of that
       Coverage Element.
                                          ****
       II. DEFINITIONS
                                            ****
       C. Coverage Element means collectively or individually the Directors and
          Officers and Private Company Liability Coverage Element, the
          Directors and Officers and Public Company Liability Coverage
          Element, the Employment Practices Liability Coverage Element or
          the Fiduciary Liability Coverage Element but only with respect to
          those indicated as included as part of this policy by all three of the
          following:
          (i) indicated by ☒ in the General Declarations. (☐ indicates the
                Coverage Element is not included)
          (ii) for which a Coverage Element Limit of Liability is indicated in Item
                3 of the General Declarations; and
          (iii) for which such Coverage Element Declarations and coverage form
                are attached to and form part of this policy.
                                          ****
       VI. REPORTING AND NOTICE
       A. The Insured shall, as a condition precedent to the obligations of the
          Insurer under this policy, give notice to the Insurer by mail or
          electronically to the address set forth in Item 4(b) of the General
          Declarations of:
          (i) any Claim made against an Insured,
          (ii) any matter which could involve the payment of Adverse Media
               Event Loss under the Directors and Officers and Public Company
               Liability Coverage Element or Directors and Officers and Private
               Company Coverage Element, if purchased;



                                            4
          (iii) any matter which could involve the payment of Voluntary
                Compliance Loss under the Fiduciary Liability Coverage
                Element, if purchased; or
          (iv) any Derivative Demand Investigation under the Directors and
                Officers and Public Company Liability Coverage Element or
                Directors and Officers and Private Company Coverage Element, if
                purchased,
          as soon as practicable but no later than 60 days after the expiration
          date shown in Item 2 of the General Declarations or its earlier
          cancellation or prior to the end of the Extended Reporting Period, if
          applicable.
                                       ****
       B. If during the Policy Period or the Extended Reporting Period, if
          applicable, the Insureds become aware of any circumstances or
          Wrongful Act which may reasonably be expected to give rise to a
          Claim being made against the Insureds and give notice, by mail or
          electronically to the address set forth in Item 5 (b) of the General
          Declarations of such circumstances, along with a description of the
          alleged Wrongful Act, the allegations anticipated, the reasons for
          anticipating a Claim, and full particulars as to dates, persons and
          entities involved, then any Claim which subsequently is made against
          the Insureds and reported to the Insurer alleging, arising out of, based
          upon or attributable to such circumstances or alleging any Wrongful
          Act which is the same as or is a Related Wrongful Act to that alleged
          or contained in such circumstances, shall be considered made at the
          time such notice of such circumstance or Wrongful Act originally was
          reported.
       Notice…shall reference the policy number…. If mailed, the date received
       by the Insurer shall constitute the date that such notice was given.
Id. at 5, 7-8. The policy also includes a provision for an extended reporting period, if
purchased by the insured. Id. at 8-9. It is undisputed that Xurex did not purchase the
extended reporting period, and thus, the extended reporting provision is not applicable.
Id.; Doc. #79, at 18; Doc. #85, at 19; Doc. #86, at 7.
       The Insuring Agreements for the “Directors and Officers and Private Company
Liability Coverage Element” provide the following:
       I. Insuring Agreements
       Coverage A: Individual Insurance Coverage
       The Insurer shall pay Loss of an Individual Insured arising from a Claim
       first made against such Individual Insured during the Policy Period or
       the Extended Reporting Period, if applicable, for any actual or alleged



                                             5
      Wrongful Act of such Individual Insured, except when and to the extent
      that a Company has indemnified the Individual Insured for such Loss.
      Coverage B: Company Reimbursement Coverage
      The Insurer shall pay Loss of a Company arising from a Claim first
      made against an Individual Insured during the Policy Period or the
      Extended Reporting Period, if applicable, for any actual or alleged
      Wrongful Act of such Individual Insured, but only and to the extent that
      such Company has indemnified such Individual Insured for such Loss.
      Coverage C: Company Reimbursement Coverage
      The Insurer shall pay Loss of a Company arising from a Claim first
      made against a Company during the Policy Period or the Extended
      Reporting Period if applicable for any actual or alleged Wrongful Act of a
      Company.
      Coverage D: Adverse Media Event Coverage
      The Insurer shall pay Adverse Media Event Loss up to the amount of
      the Adverse Media Event Loss Sub-Limit of Liability set forth in Item 3(b)
      of the Directors and Officers and Private Company Liability Coverage
      Element Declarations incurred by a Company solely with respect to an
      Adverse Media Event that first occurs and is reported to the Insurer
      during the Policy Period…. Coverage under this Coverage D shall apply
      regardless of whether a Claim ever is made against an Insured arising
      from such Adverse Media Event and, in the case where a Claim is made,
      regardless of whether the amount is incurred prior to or subsequent to the
      Claim being made.
      Coverage E: Derivative Demand Investigation Costs Coverage
      The Insurer shall pay Investigation Costs up to the amount of the
      Derivative Demand Investigation Sub-Limit of Liability set forth in Item
      3(c) of the Directors and Officers and Private Company Liability Coverage
      Element Declarations incurred by a Company solely in response to a
      Derivative Demand first made and reported to the Insurer during the
      Policy Period….
Doc. #79-3, at 13.
      Pursuant to the policy, an “Insured” includes an “Individual Insured.” Id. at 15.
An “Individual Insured” is an “Executive,” “Employee,” or “Outside Entity Executive.” Id.
“[A]ny past, present or future duly elected or appointed director, officer, management
committee member of a duly constituted committee or member of the Board of
Managers” is an “Executive.” Id. The policy defines a “Claim” as:
      1. a written demand, other than a Derivative Demand, for monetary,
         nonmonetary or injunctive relief (including any request to toll or waive
         any statute of limitations);


                                            6
       2. a civil, criminal, administrative, regulatory or arbitration proceeding for
          monetary, nonmonetary or injunctive relief which is commenced by:
          (i)      service of a complaint or similar pleading;
          (ii)     return of an indictment, information or similar document….; or
          (iii)    receipt or filing of a notice of charges….
Id. at 14. The policy defines “Loss” as:
       1. the amount that any insured becomes legally obligated to pay in
          connection with any covered Claim, including but not limited to
             (i)   judgments (including pre-judgment and post-judgment
                   interest on any covered portion thereof) and settlements;
                   and
             (ii)  damages, including punitive or exemplary damages and the
                   multiple portion of multiplied damages relating to punitive or
                   exemplary damages. The enforceability of this subparagraph
                   (ii) shall be governed by such applicable law that most favors
                   coverage for such punitive, exemplary and multiple
                   damages;
       2. Defense Costs….
Id. at 15. The policy defines “Wrongful Act” as:
       1. any breach of duty, neglect, error, misstatement, misleading statement,
          omission or act by an Individual Insured in their respective capacities
          as such, or any matter claimed against such Individual Insured solely
          by reason of his or her status as an Executive, Employee, or Outside
          Entity Executive; or
       2. Any breach of duty, neglect, error, misstatement, misleading
          statement, omission or act by a Company.
Id. at 16.
       The policy excludes certain claims and events. For example, Claims “based
upon, arising out of, attributable to, or alleging (a) any Wrongful Act, or (b) any Related
Wrongful Acts, any one of which was committed or alleged to have been committed
prior to June 1, 2014” are excluded. Id. at 27. In addition, the policy excludes coverage
for claims made against an insured “arising out of, based upon or attributable to…any
Wrongful Act by any former director or officer who ceased serving as such prior to
June 1, 2014,” including “any Wrongful Act or Related Wrongful Acts, facts, or
circumstances, which have as a common nexus any Wrongful Act or Related
Wrongful Acts, facts, or circumstances related to such.” Id. at 31. And the policy does
not cover “Loss in connection with any Claim made against any Insured…alleging,




                                              7
arising out of, based upon or attributable to… misappropriation… or any other
intellectual property rights….” Id. at 16, 34.


                              (3)     Notification to Plaintiff
       On October 5, 2016, Kaiser notified Plaintiff of the Enslein Lawsuit and requested
Plaintiff provide him with a defense and indemnity. It is undisputed that Kaiser’s
communication was Plaintiff’s first notice of a “Claim” under the policy. Doc. #79, at 19;
Doc. #85, at 20; Doc. #86, at 8. Plaintiff denied Kaiser’s tender. In November 2016,
Kaiser sought reconsideration. In response, Plaintiff reasserted its coverage position.
       On September 24, 2018, McKeon provided notice of the Enslein Lawsuit to
Plaintiff and asked Plaintiff to provide him with defense of the claims against him.
Plaintiff denied McKeon’s tender. In March 2019, McKeon asked Plaintiff to reconsider
its decision. Plaintiff reaffirmed its coverage position.


                            (4)     Allegations in This Lawsuit
       In September 2018, Plaintiff filed an adversary proceeding in the bankruptcy
case. Adv. Proc. No. 18-4222-drd. Plaintiff asked the District Court to withdraw the
reference of the adversary proceeding to the Bankruptcy Court. In October 2018,
Plaintiff’s request was granted, and the reference was withdrawn. Docs. #9. In the
Complaint, Plaintiff asks the Court to find and declare (1) the policy does not cover any
claims against Defendants Giacomo Di Mase, Kaiser, Jensvold, McKeon, Johnston,4
Rose, and Olson in the Enslein Lawsuit; and (2) it has no duty to defend or indemnify
Defendants in connection with the Enslein Lawsuit. Doc. #9.
       During the pendency of this matter, the Court entered default against Giacomo Di
Mase and Jensvold. Docs. #70, 76. The Court also granted joint motions to dismiss
filed by Plaintiff, Rose, and Olson. Docs. #21-22. Both Rose and Olson agree to be
bound by the Court’s ruling regarding whether Plaintiff owes them a duty to defend or
indemnify. Docs. #15-16. The remaining Defendants are Enslein, Kaiser, McKeon,
Kraus, and Johnston.


4
 The Complaint refers to “Johnston” and “Johnson.” See Doc. #12. For consistency’s
sake, the Court uses “Johnston.”

                                                 8
                                  (5)         Pending Motions
       Plaintiff now moves for summary judgment on Counts I and II of its Complaint.
Docs. #78-79. Enslein and McKeon responded to Plaintiff’s motion. Docs. #85-86.
Kaiser, Kraus, and Johnston did not respond to Plaintiff’s motion, and the time for doing
so has passed. L.R. 7.0(c)(2). After Plaintiff filed its reply (Doc. #87), Enslein sought
leave to file a sur-reply. Doc. #88. Plaintiff responded to Enslein’s motion. Doc. #89.
Enslein did not file a reply in further support of his motion, and the time for doing so has
passed. L.R. 7.0(c)(3). Thus, both motions are now fully briefed.


                      II.    MOTION FOR SUMMARY JUDGMENT
                                         A.      Standard
       A moving party is entitled to summary judgment on a claim only if there is a
showing that “there is no genuine issue as to any material fact and that the moving party
is entitled to a judgment as a matter of law.” See Williams v. City of St. Louis, 783 F.2d
114, 115 (8th Cir. 1986). “[W]hile the materiality determination rests on the substantive
law, it is the substantive law’s identification of which facts are critical and which facts are
irrelevant that governs.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
Thus, “[o]nly disputes over facts that might affect the outcome of the suit under the
governing law will properly preclude the entry of summary judgment.” Wierman v.
Casey’s Gen. Stores, 638 F.3d 984, 993 (8th Cir. 2011) (quotation omitted). The Court
must view the evidence in the light most favorable to the non-moving party, giving that
party the benefit of all inferences that may be reasonably drawn from the evidence.
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 588-89 (1986); Tyler v.
Harper, 744 F.2d 653, 655 (8th Cir. 1984). A party opposing a motion for summary
judgment “may not rest upon the mere allegations or denials of the…pleadings, but…by
affidavits or as otherwise provided in [Rule 56], must set forth specific facts showing that
there is a genuine issue for trial.” Fed. R. Civ. P. 56(e).


                                        B.      Discussion
       “Disputes arising from interpretations and application of insurance contracts are
matters of law for the court where there are no underlying facts in dispute.” Intermed


                                                  9
Ins. Co. v. Hill, 367 S.W.3d 84, 88 (Mo. Ct. App. 2012) (citation omitted); see also
McCormack Baron Mgmt. Servs., Inc. v. Am. Guar. & Liab. Ins. Co., 989 S.W.2d 168,
171 (Mo. banc 1999) (citation omitted).5 “The provisions of an insurance policy are read
in context of the policy as a whole,” and “[t]he language in a policy is given its ordinary
meaning unless another meaning is plainly intended.” Columbia Mut. Ins. Co. v.
Schauf, 967 S.W.2d 74, 77 (Mo. banc. 1998) (citations omitted); see also Philadelphia
Consol. Holding Corp. v. LSI-Lowery Sys., Inc., 775 F.3d 1072, 1076-77 (8th Cir. 2015)
(noting, under Missouri law, an insurance policy’s terms are given “the meaning which
would be attached by an ordinary person of average understanding if purchasing
insurance.”) (citation omitted). If the language is unambiguous, the Court must interpret
the policy as written, but if the language is ambiguous, the Court must interpret the
policy in favor of the insured. Philadelphia Consol. Holding Corp., 775 F.3d at 1076;
Daughhetee, 743 F.3d at 1133 (citations omitted).


                (1)    Claims Made Coverage and Occurrence Coverage
         In general, there are two types of professional liability insurance policies: claims
made policies and occurrence policies. “[C]laims made policies generally are triggered
by the date the claim is made upon the insured.” Wittner, Poger, Rosenbaum &
Spewak, P.C. v. Bar Plan Mut. Ins. Co., 969 S.W.2d 749, 752 (Mo. banc 1998) (citation
omitted). “Occurrence insurance policies generally provide coverage for an event that
occurs during the policy period, regardless of when a claim is asserted.” Id. (emphasis
in original); see also Landry, 292 S.W.3d at 356 (Mo. Ct. App. 2009) (citation omitted).
The parties agree the policy provides claims made coverage, but they disagree on
whether the policy also provides occurrence coverage.
         Enslein and McKeon argue the policy provides occurrence coverage. In support,
they rely on a portion of the “Notices” paragraph in the policy’s “General Declarations.”
         NOTICES: THIS POLICY PROVIDES CLAIMS-MADE COVERAGE.
         SUCH COVERAGE IS LIMITED TO LIABILITY FOR (I)CLAIMS FIRST
         MADE AGAINST INSUREDS DURING THE POLICY PERIOD OR, IF
         APPLICABLE, THE EXTENDED REPORTING PERIOD, AND (II)OTHER
         MATTERS, CIRCUMSTANCES OR WRONGFUL ACTS FIRST


5
    The parties cite and rely on Missouri law; the Court does the same.

                                               10
       OCCURRING DURING THE POLICY PERIOD AND COVERED UNDER
       THIS POLICY. COVERAGE UNDER THIS POLICY IS CONDITIONED
       UPON NOTICE BEING TIMELY PROVIDED TO THE INSURER AS
       REQUIRED UNDER SECTION VI…. PLEASE READ THIS POLICY
       CAREFULLY AND REVIEW ITS COVERAGE WITH YOUR INSURANCE
       AGENT OR BROKER.
Doc. #79-3, at 3. Enslein and McKeon contend coverage is triggered specifically by
“(II)OTHER MATTERS, CIRCUMSTANCES OR WRONGFUL ACTS FIRST
OCCURRING DURING THE POLICY PERIOD AND COVERED UNDER THIS
POLICY.” Id. (hereinafter, “Part II of the General Declarations’ Notices”).
       While Enslein and McKeon would like the Court to begin its analysis with Part II
of the General Declarations’ Notices, the Court must first examine the policy’s insuring
clause to determine the policy’s coverage. “The original point of embarkation upon the
determination of insurance coverage questions must always be the insuring clause of
the policy.” Cont’l Cas. Co. v. Med. Protective Co., 859 S.W.2d 789, 791 (Mo. Ct. App.
1993); see also Ruiz v. Bar Plan Mut. Ins. Co., No. ED 106926, 2019 WL 4145480, at *5
(Mo. Ct. App. Sept. 3, 2019) (citation omitted); Nooter Corp. v. Allianz Underwriters Ins.
Co., 536 S.W.3d 251, 299 (Mo. Ct. App. 2017) (citation omitted).
       In the policy, there are insuring agreements for five types of coverage: Individual
Insurance Coverage, Company Reimbursement Coverage, Company Coverage,
Adverse Media Event Coverage, and Derivative Demand Investigation Costs Coverage.
Doc. #79-3, at 13. The parties agree Individual Insurance Coverage potentially applies
to the Enslein Lawsuit. Doc. #79, at 22-25; Doc. #85, at 27; Doc. #87, at 8-13. Enslein
and McKeon do not identify any other insuring agreement potentially implicated by the
Enslein lawsuit. See Docs. #85-86. Regardless, the Court finds Company Coverage
and Company Reimbursement Coverage are not implicated because no claim was
made during the policy period, and the Adverse Mediate Event Coverage and Derivative
Demand Investigation Costs Coverage are not applicable because the Enslein Lawsuit
does not involve an adverse media event or derivative demand. Thus, the only
applicable coverage is Individual Insurance Coverage.
       The Individual Insurance Coverage insuring agreement states: “The Insurer shall
pay Loss of an Individual Insured arising from a Claim first made against such
Individual Insured during the Policy Period…for any actual or alleged Wrongful


                                            11
Act….” Doc. #79-3, at 13. While the policy covers an individual insured’s loss arising
from a claim of an alleged wrongful act, the claim must be “first made against” the
individual “during the policy period.” Id. The Enslein Lawsuit alleges the former Xurex
board members engaged in wrongful acts, but the Enslein Lawsuit was not “first made”
during the policy period, which ran from June 1, 2014, to June 1, 2015. Id. at 3, 12.
Consequently, the claims alleged in the Enslein Lawsuit are not covered by the insuring
agreement.
       Enslein and McKeon, however, argue the claims are covered by the policy. They
point to the Enslein Lawsuit’s allegations of “other matters, circumstances, or wrongful
acts” committed by the Xurex board members during the policy period. Because the
conduct giving rise to the claims in the Enslein Lawsuit occurred during the policy
period, Enslein and McKeon contend the claims are covered by Part II of the General
Declarations’ Notices. Doc. #85, at 25-27; Doc. #86, at 12-13. While at least some of
the alleged wrongful acts depicted in the Enslein Lawsuit “occur[ed] during the policy
period,” Enslein and McKeon fail to discuss the other requirement set forth in the clause
upon which they rely – that is, how the claims alleged in the Enslein Lawsuit are
“COVERED UNDER THIS POLICY.” Neither cites anything in the policy (other than a
cause in the General Declarations’ Notices) that provides coverage for the claims in the
Enslein Lawsuit. Significantly, neither discusses what insuring agreement provides
coverage. Their failure to demonstrate the claims are covered by the policy is fatal
because the insured has the burden of proving coverage. See Am. Family Mut. Ins. Co.
v. Co Fat Le, 439 F.3d 436, 439 (8th Cir. 2006) (citation omitted).
       Enslein and McKeon argue Plaintiff disregards the General Declarations. The
Court disagrees with the depiction of Plaintiff’s position, and even if it did not, the Court
is aware of and abides by its obligation to read the policy’s provisions in the “context of
the policy as a whole.” Columbia Mut. Ins., 967 S.W.2d at 77. While Enslein and
McKeon ask the Court to focus its attention on the Notices of the General Declarations,
almost to the exclusion of the remainder of the policy, the policy’s General Declarations
– much less, a clause contained in the General Declarations’ Notices – do not govern
the policy as they suggest.




                                             12
       The Missouri Supreme Court has held a policy’s “declarations page do[es] not
grant any coverage.” Floyd-Tunnell v. Shelter Mut. Ins. Co., 439 S.W.3d 215, 221 (Mo.
banc 2014). “The declarations state the policy essential terms in an abbreviated form,
and when the policy is read as a whole, it is clear that a reader must look elsewhere to
determine the scope of the coverage.” Id. (citation omitted); see also Secura Ins. v.
Northington, 4:18-CV1315, 2019 WL 2476588, at *5 (E.D. Mo. June 13, 2019) (citations
and internal quotations omitted). “[S]ince the declarations page cannot grant coverage,
it cannot be used to argue that the insurer has promised something to the insured in the
declarations page that is then later taken away by the more complete policy terms.”
Geico Cas. Co. v. Clampitt, 521 S.W.3d 290, 293 (Mo. Ct. App. 2017) (citation omitted).
The Court must examine the “general insuring agreement as well as the [policy’s]
exclusions and definitions” to determine what risk is insured by the policy. See Dutton
v. Am. Fam. Mut. Ins. Co., 454 S.W.3d 319, 324 (Mo. banc 2007) (citation omitted).
       In summary, the General Declarations cannot grant coverage for the claims
asserted in the Enslein Lawsuit, the claims are not covered by the insuring agreement,
and Enslein and McKeon have failed to establish coverage applies to the claims.
Accordingly, the Court grants Plaintiff’s motion for summary judgment on Count I of its
Complaint.


                             (2)    Ambiguity of Coverage
       Alternatively, Enslein and McKeon argue the policy is ambiguous, and the
ambiguity must be construed in their favor. “An ambiguity exists when there is duplicity,
indistinctness or uncertainty in the meaning of the policy [and] is reasonably open to
different constructions.” Gulf Ins. Co. v. Noble Broad., 936 S.W.3d 810, 814 (Mo. banc
1997). However, the Missouri Supreme Court has held “[a]n insured cannot create an
ambiguity by reading only a part of the policy and claiming that, read in isolation, that
portion of the policy suggests a level of coverage greater than the policy actually
provides when read as a whole.” Owners Ins. Co. v. Craig, 514 S.W.3d 614, 617 (Mo.
banc 2017). Thus, a “request for a truncated consideration of portions of the…policy is
unavailing” because the policy must be read as a whole. Id. (citations and internal
quotations omitted).


                                             13
       Upon examination of the policy as a whole, the Court finds there is nothing in the
General Declarations that would lead an ordinary person of average understanding to
believe the General Declarations (1) contain anything more than an abbreviated form of
the policy’s essential terms, (2) stand alone and are not subject to the policy’s terms,
and (3) grant occurrence coverage.
       First, the Notices paragraph to the General Declarations, upon which Enslein and
McKeon rely, states, “THIS POLICY PROVIDES CLAIMS-MADE COVERAGE.” Doc.
#79-3, at 3. This statement clearly informs the insured that the policy provides claims-
made coverage. Noticeably, there is no mention of “occurrence coverage” in the same
paragraph or anywhere else in the policy.
       Second, the same paragraph explicitly directs the insured to “PLEASE READ
THIS POLICY CAREFULLY AND REVIEW ITS COVERAGE WITH YOUR INSURANCE
AGENT OR BROKER.” Id. Thus, to the extent the insured is unclear as to what is
covered, the insured must carefully read the policy and review the coverage with the
insured’s agent or broker. When the insured reads the whole policy, it is clear the policy
provides only claims made coverage.
       Third, the same paragraph informs the insured that “EXCEPT AS EXPRESSLY
PROVIDED FOR IN THE EMPLOYMENT PRACTICES LIABILITY COVERAGE
ELEMENT AND THE FIDUCIARY LIABILITY COVERAGE ELEMENT, THE INSURER
DOES NOT ASSUME ANY DUTY TO DEFEND.” Id. This clause clarifies that the
insurer is not assuming any duty to defend unless a claim is “expressly” covered by the
“coverage element.” When the insured reads the insuring agreement for the coverage
element, it is clear that the policy provides only claims made coverage.
       Fourth, the same paragraph declares “COVERAGE UNDER THIS POLICY IS
CONDITIONED UPON NOTICE BEING TIMELY PROVIDED TO THE INSURER AS
REQUIRED UNDER SECTION VI….” Id. As discussed by the parties, an occurrence
coverage policy is not based on notice, while a claims made coverage policy is based
on notice.
       The Court finds there is no “duplicity, indistinctness or uncertainty in the meaning
of the policy” and holds the policy is not reasonably open to different constructions.
Further, the Court cannot consider Enslein’s and McKeon’s “request for a truncated


                                            14
consideration” of a portion of the General Declarations. When considering the policy in
its entirety, the Court finds there is no ambiguity with regard to whether the policy
provides claims based coverage and/or occurrence coverage. The policy provides only
claims based coverage. Thus, Plaintiff is entitled to summary judgment on Count I.


                               (3)    Notification to Plaintiff
         Even if the Court were to find the claims in the Enslein Lawsuit were covered by
the insuring agreement for Individual Insurance Coverage, as discussed supra, section
II(B)(1), Plaintiff would be entitled to summary judgment on Count II, which claims the
Xurex board members breached the notice condition precedent.
         Because a claims made policy is triggered by the date on which the insurer is
notified, “[c]laims made policies place special reliance on notice.” Landry v. Intermed
Ins. Co., 292 S.W.3d 352, 356 (Mo. Ct. App. 2009) (citation omitted).
         Notice must be given to the insurer during the policy period. If the insured
         does not give notice within the contractually required policy period, there is
         simply no coverage under a claims made policy, whether or not the insurer
         was prejudiced. This is because the event which invokes coverage in a
         claims made policy is transmittal of notice of the claim to the insurer. The
         very essence of a claims made policy is notice to the carrier within the
         policy period.
Id. (citation and internal quotations omitted)). A claims made policy “often provide[s]
coverage when the insured provides notice of negligence acts or omissions not yet in
litigation.” Id. (citations omitted). It “provides additional protection for the insured,
extending coverage to a lawsuit not brought until long after the policy has expired, so
long as the insured provides notice to the insured during the policy period of potential
claims.” Id. (citation omitted). The claims made policy’s notice provision “sets the
parameters” for the policy’s coverage. Id. (quoting F.D.I.C. v. St. Paul Fire & Marine
Ins. Co., 993 F.2d 155, 158 (8th Cir. 1993)). Put simply, “if there is no timely notice,
there is no coverage.” Lexington Ins. Co. v. St. Louis Univ., 88 F.3d 632, 634 (8th Cir.
1996).
         In the General Declarations’ Notices, the insureds are told “COVERAGE…IS
CONDITIONED UPON NOTICE BEING TIMELY PROVIDED AS REQUIRED UNDER
SECTION VI.” Doc. #79-3, at 3. Under Section VI, the insureds are informed that


                                              15
providing notice to Plaintiff is a “condition precedent to the obligations of the Insurer
under this policy….” Id. at 7. The notice provision requires the insureds to notify
Plaintiff of any claim made against the insured “as soon as practicable but no later than
60 days” after June 1, 2015. Id. at 3, 7-8. The parties agree the Xurex board members
did not comply with the notification provision. However, Enslein argues Plaintiff failed to
show it was prejudiced by the lack of notice. Plaintiff maintains it is not required to show
prejudice because the matter involves a claims made policy.
       The Missouri Supreme Court determined it is a “generally accepted principle of
law” that “[t]he prejudice requirement is generally not held to apply to claims made
policies.” Wittner, 969 S.W.2d at 754-55. “This is because…a claims made policy
provides coverage when the act or omission is discovered and brought to the attention
of the insurer, regardless of when the act or omission occurred.” Id. (quoting Ins.
Placements, Inc. v. Utica Mut. Ins. Co., 917 S.W.2d 592, 597 (Mo. Ct. App. 1996)).
“Because the reporting requirement helps define the scope of coverage under a claims
made policy, to excuse a delay in notice beyond the policy period would alter a basic
term of the insurance contract.” Id.; see also Secure Energy, Inc. v. Philadelphia Indem.
Ins. Co., No. 4:11CV1636, 2013 WL 2145927, at *4-5 (E.D. Mo. May 15, 2013)
(following Missouri precedent and finding the insurer was not required to demonstrate
prejudice due to the insured’s failure to provide timely notice) (collecting cases).
       The Eighth Circuit has also addressed the issue: “the relevant Missouri cases
emphasize that timely reporting of claims to the insurer under a claims made policy is
an essential part of the contract.” Lexington Ins. Co., 88 F.3d at 635 (citations omitted).
The Eighth Circuit concluded an insurer “need not prove prejudice to deny coverage” if
the insured failed to timely report the claim under a claims made policy. Id. Pursuant to
the foregoing cases, because the insureds failed to comply with the notice provision,
Plaintiff is not required to show prejudice to deny coverage. Accordingly, the Court
grants Plaintiff’s motion for summary judgment on Count II.


                   III.   MOTION FOR LEAVE TO FILE SUR-REPLY
       After Plaintiff filed its reply, Enslein moved for leave to file a sur-reply. He argues
Plaintiff’s reply (1) raises arguments for the first time; (2) misconstrues or conflates


                                             16
Missouri law; and (3) misstates or mischaracterizes Enslein’s statements. Doc. #88.
Plaintiff opposes Enslein’s request, arguing, among other things, the proposed sur-reply
is unnecessary for the Court to decide the summary judgment motion. Doc. #89.
       The Court disagrees with Enslein’s characterization of Plaintiff’s reply.
Regarding Enslein’s argument that new arguments were raised in the reply, the Court
finds Plaintiff responded to arguments raised in the opposing parties’ briefs. As to
Enslein’s arguments that Plaintiff misconstrued or conflated Missouri law and misstated
or mischaracterized his statements, the Court reviewed and considered the applicable
law and the parties’ statements, without the parties’ opinions as to what the other party
stated. Accordingly, the Court did not consider it in ruling the pending motion. But,
even if had considered Enslein’s sur-reply, the Court would have reached the same
outcome.


                                   IV.     CONCLUSION
       For the foregoing reasons, the Court grants Plaintiff’s motion for partial summary
judgment, and denies Enslein’s motion for leave to file sur-reply. Because the Court’s
ruling on Plaintiff’s motion resolves this lawsuit in its entirety, the Court cancels the
pretrial conference and trial and closes the matter.

IT IS SO ORDERED.

                                                    /s/ Ortrie D. Smith
 DATE: October 1, 2019                              ORTRIE D. SMITH, SENIOR JUDGE
                                                    UNITED STATES DISTRICT COURT




                                              17
